DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 3, 2021 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 7, and 13 recite an abstract idea of “analyzing the energy profile data to obtain operation parameters for one or more appliances, including specific appliance, being used in the household environment (Mental Process), “analyzing the energy profile data to generate disaggregated energy data
associated with the one or more appliances being used in the household environment” (Mental Process), “analyzing the disaggregated energy data to obtain the operation 
parameters for each of the one or more appliances” (Mental Process), “comparing the operation parameters with steady state parameters for each of the one or more appliances based one or more deviation rules, wherein the steady state parameters indicate values of the operation parameters in a steady state of the appliances” (Mental Process), “detecting occurrence of the at least one event associated with the specific appliance in the household environment based on the comparing” (Mental Process).
Under prong 2, step 2A, the abstract idea is not integrated into a particular solution of the abstract idea. Memory is related to an extra solution activity of data gathering (see MPEP 2106.05(b)(III), 2106.05(d)(II), MPEP 2106.05(g)) while “sending an electronic notification to a user device indicating occurrence of the at least one event wherein the notification comprises at least one of details of event and anomaly in the specific appliance present in the household environment” (claim 1) is an extra solution activity of outputting data/result (see MPEP 2106.05(b)(III), 2106.05(d)(II), MPEP 
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, since the memory is related to an extra solution activity of data gathering, “sending an electronic notification to a user device indicating occurrence of the at least one event wherein the notification comprises at least one of details of event and anomaly in the specific appliance present in the household environment” (claim 1) is an extra solution activity of outputting data/result, and the processor/computer does not take the claim limitations out of the abstract idea, the memory, sending failure notification step (claim 1), and processor/computer do not amount to significantly more than the abstract idea. Furthermore, the memory and processor/computer are well-understood, routine, and conventional features known in the industry (see GB 2502062 and US 2016/0070286), and have been found not to be enough to qualify as “significantly more” than the claimed abstract idea (see MPEP 2106.05(I)(A)). Accordingly, the additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 8 and 14 are directed to insignificant extra solution activities.
Claims 3-5, 9-11, and 15-17 are directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over (GB 2502062) in view of Gupta et al. (US 2016/0070286).

Regarding claims 1, 7, and 13, Kalogridis  discloses an event detection system and method (Fig. 1) to detect occurrence of at least one event in a household environment (Fig. 2), wherein the event detection system comprising:
	a hardware processor (hardware module, page 7, lines 4-5); and
	a memory storing instructions executable by the hardware to perform operations (page 6, lines 7-9) comprising:
		receiving energy profile data determined for the household environment (Abstract, line 3; S21);

or more appliances, including specific appliance, being used in the household environment (S22, page 7, lines 19-20; Abstract, lines 1-5), the operation parameters are obtained at least in part by:
analyzing the energy profile data (comparing electrical signature, 
Abstract, lines 5-7) to generate disaggregated energy data associated with the appliances being used in the household environment (anomaly of electrical usage, Abstract, lines 7-17);
		comparing the operation parameters with steady state parameters (parameters of Expected electrical signature, Fig. 3’s) for each of the one or more appliances based on one or more deviation rules (page 7, lines 23-24), wherein the steady state parameters indicate values (Xon, Xoff) of the operation parameters in a steady state of the one or more appliances (page 7, lines 28-31); and 
		detecting occurrence of the at least one event associated with the specific appliance in the household environment based on the comparing (page 7, lines 24-26).  

However, Kalogridis does not disclose analyzing the disaggregated energy data to obtain the operation parameters for each of the appliances. 

Gupta et al. discloses analyzing the disaggregated energy data to obtain the operation parameters for each of the appliances (the operation parameters are implied by the energy savings, Abstract, lines 12-16). 



Regarding claim 1, Kalogridis further discloses sending a notification to a user device indicating occurrence of the at least one event (Abstract, lines 15-17), wherein the notification comprises at least one of details of event and anomaly in the specific appliance (alert in response to anomaly detection, Abstract, lines 10-12, 15-17, anomaly in electrical usage, Abstract, line 13) present in the household environment (Abstract, lines 10-17, 1-2, 9-10)

Regarding claims 3, 9, and 15, Kalogridis  discloses the energy profile data comprises power consumption reading and patterns of the one or more appliances (electrical signature of energy usage in dwelling, Abstract, lines 4-5). 
 
Regarding claims 4, 10, and 16, Kalogridis discloses the operation parameters comprise at least one of power drawn (electrical usage, Fig. 3’s). While Kalogridis does not disclose power outage, zero reading, input/output state of the household environment, current drawn, running time, and schedule of the one or more appliances, these features are recited in the alternative format. Thus, they are optional features.
 


Regarding claims 8 and 14, Kalogridis discloses sending, by the anomaly detection data (in response to anomaly detection, Abstract, lines 15-17), a notification to a user device indicating occurrence of the at least one event (Abstract, lines 15-17), wherein the notification comprises at least one of details of event and anomaly in the specific appliance (alert in response to anomaly detection, Abstract, lines 10-12, 15-17, anomaly in electrical usage, Abstract, line 13) present in the household environment (Abstract, lines 10-17, 1-2, 9-10).

Response to Arguments

Applicant's arguments filed on June 3, 2021 have been fully considered but they are not persuasive.
With regard to the 35 USC 101 rejections, Applicants argue “[a]s noted by the Supreme Court, "[a] claimed process is surely patent-eligible under § 101 if: (1) it is tied 
Based on the foregoing, Applicant respectfully submits that the "transaction processor" as recited by the claims comprises specifically programmed computer processors performing particular, recited functions, which inarguably amount to the claims being performed by "an additional element [which] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim." See Fed. Reg. Vol. 84, No. 4 at 55.
The Interim Examination Instructions states:
For computer implemented processes, the 'machine’ is often disclosed as a general-purpose computer. In these cases, the general-purpose computer may be sufficiently 'particular’ when programmed to perform the process steps”). Such programming creates a new machine because a general-purpose computer, in effect, becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software. To 
See Interim Examination Instructions For Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009 at 6
As such, the Office Action's identified abstract idea is integrated into a practical application via the requirement that the "abstract idea" be performed by "an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine ... that is integral to the claim." See Fed. Reg. Vol. 84, No.4 at 55 (emphasis added).”
	Examiner’s position is that Alice “disturbs” the principle that “a computer programmed with specific programming instructions transforms the computer into a special purpose computer" (In re Alappat). See arguments in CLS Bank International v. Alice Corporation Pty. Ltd. below:
	“That conclusion is surely correct as an abstract proposition. A particular computer system, composed of wires, plastic, and silicon, is no doubt a tangible machine. But that is not the question. The question we must consider is whether a patent claim that ostensibly describes such a system on its face represents something more than an abstract idea in legal substance. Claims to computers were, and still are, eligible for patent. No question should have arisen concerning the eligibility of claims to basic computer hardware under § 101 when such merely adding existing computer technology to abstract ideas— mental steps—does not as a matter of substance convert an abstract idea into a machine.
That is what we face when we have a series of claims to abstract methods and computers fitted to carry out those methods. We are not here faced with a computer per se. Such are surely patent-eligible machines. We are faced with abstract methods coupled with computers adapted to perform those methods. And that is the fallacy of relying on Alappat, as the concurrence in part does. Not only has the world of technology changed, but the legal world has changed. The Supreme Court has spoken since Alappat on the question of patent eligibility, and we must take note of that change. Abstract methods do not become patent-eligible machines by being clothed in computer language.”
Applicants further argue “[t]he claims are directed to a specific improvement to technologies in determining if anomalous conditions have occurred. Such determination is not premised upon physical data (such as vibrational sensors, as known in industrial anomaly detection), but rather based upon data that has been disaggregated. Such technological improvements are patent eligible. See Bascom Glob. Internet Servs., Inc. 
Examiner’s position is that per MPEP 2105.05(a), “[i]f it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion 
Applicants argument “the claims are directed to a specific improvement to technologies in determining if anomalous conditions have occurred” is not supported by the specification. The specification seems to discuss a technical problem that the prior art anomaly detection technique requires additional resources and takes lot of efforts to detect an anomaly in the appliances (paragraph 0003). However, the specification does not explain the details of an unconventional technical solution and that is expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
Applicants further argue “the Office appears to be asserting that “detecting occurrence of one event based on the comparing...” is a mental process. However, this comparing cannot easily or accurately be accomplished mentally.”
Examiner’s position is that, given the BRI, comparing operation parameters with steady state parameters of appliances can be done mentally (if needed, using pen and paper) to determine/detect occurrences of at least one event (anomaly).  
Applicants further argue the amendment requiring “sending a notification to a user device indicating occurrence of the at least one event, wherein the notification comprises at least one of details of event and anomaly in the specific appliance present in the household environment” clearly pushes the application beyond the purview of mental processes into useful and tangible determinations and actions.
Examiner’s position is that the sending a notification indicating occurrence of the at least one event is merely an insignificant extra solution activity of outputting 
With regard to the prior art rejections, Applicants argue “Kalogiridis seeks to identify an anomaly in user behavior, as indicated by appliance usage. In contrast, the present invention - as clarified by the claim amendments - seeks to identify anomalies in appliance usages themselves. This is clearly set forth in the claims.”
Examiner’s position is that while Kalogiridis seeks to identify an anomaly in user behavior, identifying an anomaly in user behavior is based on anomaly in appliance usage (Abstract, lines 7-10, 13-15). Thus, Kalogiridis discloses determining anomaly in appliance usage (Abstract, lines 7-10, 13-15).
Applicants further argue “Gupta is disqualified as prior art under 35 USC 102(b)(2). First, the disclosure of Gupta was less than one year before the filing date of the present application, and there is an overlapping joint inventor (thereby removing Gupta as a prior reference under 35 USC 102(a)(1)).”
Examiner’s position is that the publication date of Gupta is March 10, 2016 which is earlier than the effective filing date of the present application, February 15, 2017. Thus, Gupta qualifies as prior art under 35 USC 102(a)(1).
Applicants further argue “the subject matter and claimed invention were owned by the same party or subject to an obligation of assignment to the same party (here, Bidgely, Inc.), thereby removing Gupta as a prior art referenced under 35 USC 102(a)(2).”
Examiner’s position is that since Gupta qualifies as prior art under 35 USC 102(a)(1), Gupta does not constitute as prior art under 35 USC 102(a)(2). Accordingly, 
Applicant’s remaining arguments have been considered but are traversed in view of the discussions above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ban et al. (US 2007/0118683) discloses when abnormality occurs in equipment 
including home electric appliances, abnormality information indicating abnormality is transmitted to a server through an information terminal, and based on a reply from the server, contents of the abnormality are displayed on the terminal (Abstract, lines 4-8).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 22, 2021